Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 30th day
of January, 2020, by and among Syndax Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the investors set forth on the signature pages
hereto (the “Investors”).

THE PARTIES HEREBY AGREE AS FOLLOWS:

1. Purchase and Sale of Securities.

1.1 Sale and Issuance. Subject to the terms and conditions of this Agreement,
each Investor, severally and not jointly, agrees to purchase at the Closing and
the Company agrees to sell and issue to such Investor at the Closing the number
of shares of the Company’s common stock, $0.0001 par value (the “Common Stock”)
set forth on such Investor’s signature page hereof at a purchase price of $8.00
per share (the “Shares”); provided, however, that, at the option of the
Investor, in lieu of purchasing Common Stock, such Investor may elect to
purchase pre-funded warrants to purchase shares of Common Stock with an exercise
price of $0.0001 per share (the “Pre-Funded Warrants”) at a purchase price of
$8.00 minus the $0.0001 per share (the Pre-Funded Warrants together with the
Shares, the “Securities”). The shares of Common Stock issuable upon exercise of
the Pre-Funded Warrants are referred to herein as the “Warrant Shares.”

1.2 Closing. The purchase and sale of the Securities shall take place at the
offices of Cooley LLP located at 3175 Hanover Street, Palo Alto, California
94304 at 10:00 A.M. Pacific Time, on February 4, 2020, or at such other time and
place as the Company and the Investors may mutually agree upon in writing (which
time and place are designated as the “Closing”). At the Closing, the Company
shall (a) cause its transfer agent to deliver to each Investor, via electronic
book-entry, the Shares, (b) deliver to each investor the Pre-Funded Warrants, if
applicable, that such Investor is purchasing against payment of the purchase
price therefor by wire transfer of immediately available funds to an account
specified by the Company in writing to the Investors, and (c) cause its outside
legal counsel, Cooley LLP, to deliver to each Investor a legal opinion in a form
to be agreed to between the Company and the Investors.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Investor that:

2.1 The Company meets the requirements for use of Form S-3 under the Securities
Act of 1933, as amended (the “Securities Act”), and has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on such Form (Registration File No. 333-233564), which became effective as of
September 10, 2019, for the registration under the Securities Act of the
Securities and the Warrant Shares. Such registration statement meets the
requirements set forth in Rule 415(a)(1)(x) under the Securities Act and
complies with said Rule. The Company will file with the Commission pursuant to
Rule 424(b) under the Securities Act, and the rules and regulations (the “Rules
and Regulations”) of the Commission promulgated thereunder, a supplement to the
form of prospectus filed with the Commission on August 30, 2019. Such
registration statement, including the exhibits thereto, as amended at the date
of this Agreement, is hereinafter called the “Registration Statement”; such
prospectus in the form filed

 

1



--------------------------------------------------------------------------------

with the Commission on August 30, 2019, is hereinafter called the “Base
Prospectus”; and the form of prospectus supplement, in the form in which it will
be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” Any reference herein to the Registration Statement, the Base
Prospectus or the Prospectus Supplement shall be deemed to refer to and include
the documents incorporated by reference therein (the “Incorporated Documents”)
pursuant to Item 12 of Form S-3 which were filed under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), on or before the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be; and any reference herein to the terms “amend,”
“amendment” or “supplement” with respect to the Registration Statement, the Base
Prospectus or the Prospectus Supplement shall be deemed to refer to and include
the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “set forth” or
“stated” in the Registration Statement, the Base Prospectus or the Prospectus
Supplement (and all other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
is or is deemed to be incorporated by reference in the Registration Statement,
the Base Prospectus or the Prospectus Supplement, as the case may be. No stop
order suspending the effectiveness of the Registration Statement or the use of
the Base Prospectus or the Prospectus Supplement has been issued, and no
proceeding for any such purpose is pending or has been initiated or, to the
Company’s knowledge, is threatened by the Commission.

2.2 The Registration Statement contains all exhibits and schedules as required
by the Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus and the Prospectus Supplement, each as of
its respective date, complied in all material respects with the Securities Act
and the Exchange Act and the applicable Rules and Regulations. Each of the Base
Prospectus and the Prospectus Supplement, as amended or supplemented, did not
and will not contain as of the date thereof any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations and none of such
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and any further documents so filed and
incorporated by reference in the Base Prospectus or Prospectus Supplement, when
such documents are filed with the Commission, will conform in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of

 

2



--------------------------------------------------------------------------------

the circumstances under which they were made, not misleading. Notwithstanding
the foregoing, the Company makes no representations or warranties as to
information, if any, contained in or omitted from the Prospectus Supplement or
any amendment thereof or supplement thereto in reliance upon and in conformity
with information furnished in writing to the Company by or on behalf of any
Investor specifically for use in the Registration Statement or the Prospectus
Supplement. No post-effective amendment to the Registration Statement reflecting
any facts or events arising after the date thereof which represent, individually
or in the aggregate, a fundamental change in the information set forth therein
is required to be filed with the Commission. There are no documents required to
be filed with the Commission in connection with the transaction contemplated
hereby that have not been filed as required pursuant to the Securities Act or
will not be filed within the requisite time period.

2.3 Neither the Company nor any of its directors and officers has distributed
and none of them will distribute, prior to the Closing, any offering material in
connection with the offering and sale of the Securities other than the Base
Prospectus, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.

2.4 The Company has been duly organized and is validly existing as a corporation
and is in good standing under the laws of the State of Delaware as of the date
hereof, and is duly qualified to do business and as in good standing in each
other jurisdiction in which its ownership or lease of property or the conduct of
business requires such qualification, except where the failure to qualify,
singularly or in the aggregate, would not have or reasonably be expected to
result in a material adverse effect on the business, properties, operations,
condition (financial or otherwise) or results of operations of the Company taken
as a whole, or in its ability to perform its obligations under this Agreement (a
“Material Adverse Effect”). All direct and indirect subsidiaries of the Company
(“Subsidiaries”) are duly organized and in good standing under the laws of the
place of organization or incorporation, and each Subsidiary is in good standing
in each jurisdiction in which its ownership or lease of property or the conduct
of business requires such qualification, except where the failure to qualify
would not have a Material Adverse Effect on the assets, business or operations
of the Company taken as a whole.

2.5 The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by the Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of the
Agreement to which it is a party by the Company and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no further corporate consent or
action is required to be obtained by the Company, its Board of Directors or its
stockholders in connection therewith other than in connection with the listing
applications with respect to the listing of the Shares, including the Warrant
Shares. The Agreement has been (or upon delivery will have been) duly executed
by the Company and, when delivered in accordance with the terms hereof, will
constitute the legally valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

3



--------------------------------------------------------------------------------

2.6 The Securities have been duly authorized for issuance and sale pursuant to
this Agreement and, when issued and delivered by the Company pursuant to this
Agreement, will be validly issued, fully paid and non-assessable, and free and
clear of all liens imposed by the Company. The Warrant Shares have been duly
authorized and reserved for issuance and sale pursuant to the terms of the
Pre-Funded Warrant, as applicable, and when issued against payment therefor
pursuant to the terms of such warrant, will be validly issued, fully paid and
non-assessable, and free and clear of all liens imposed by the Company.

2.7 The Company and its Board of Directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or other similar anti-takeover provision pursuant to the Amended and Restated
Certificate of Incorporation, the Amended and Restated Bylaws or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights pursuant to the Agreement and the transactions
contemplated hereby, including without limitation, as a result of the Company’s
issuance of the Securities and the Investors’ ownership of the Securities. All
such anti-takeover provisions in effect as of the date hereof are summarized
generally in the Base Prospectus under the caption, “Description of Capital
Stock – Anti-Takeover Provisions.”

2.8 All issued and outstanding securities of the Company issued prior to the
transactions contemplated by this Agreement have been duly authorized and
validly issued and are fully paid and non-assessable; the holders thereof have
no rights of rescission with respect thereto, and are not subject to personal
liability by reason of being such holders; and none of such securities were
issued in violation of the preemptive rights of any holders of any security of
the Company or similar contractual rights granted by the Company.

2.9 The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock pursuant to
the Exchange Act nor has the Company received any notification that the
Commission is currently contemplating terminating such registration. The Company
is currently in compliance with all applicable listing and maintenance
requirements of The Nasdaq Stock Market (“Nasdaq”) and, except as disclosed in
its filings with the Commission, the Company has not, in the 12 months preceding
the date hereof, received notice from Nasdaq to the effect that the Company is
not in compliance with such listing or maintenance requirements.

3. Representations and Warranties of the Investor. Each Investor hereby
represents and warrants to the Company that the Investor has full right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement. This Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

4



--------------------------------------------------------------------------------

4. Miscellaneous.

4.1 Integration. After this transaction, the Company shall not sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities such that the rules of Nasdaq would require
stockholder approval of this transaction prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

4.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

4.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York.

4.4 Execution. This Agreement may be executed in two (2) or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature on this Agreement or
any instrument pursuant to Section 4.8 hereof is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a legally valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

4.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

4.6 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon deposit with the
United States Post Office, by registered or certified mail, postage prepaid and
addressed to the party to be notified at the address indicated for such party on
the signature page hereof, or at such other address as such party may designate
by ten (10) days’ advance written notice to the other parties.

 

5



--------------------------------------------------------------------------------

4.7 Finder’s Fee. Each party represents that it neither is nor will be obligated
for any finders’ fee or commission in connection with this transaction. Each
Investor agrees to indemnify and to hold harmless the Company from any liability
for any commission or compensation in the nature of a finders’ fee (and the
costs and expenses of defending against such liability or asserted liability)
for which such Investor or any of its officers, partners, employees, or
representatives is responsible. The Company agrees to indemnify and hold
harmless each Investor from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

4.8 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and each Investor.

4.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

4.10 Entire Agreement. This Agreement and the other documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

4.11 Indemnification. Subject to the provisions of this Section 4.11, the
Company will indemnify and hold each Investor and its directors, officers,
shareholders, members, partners, employees and agents (and any other persons
with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Investor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or
(b) any action instituted against an Investor, or any of them or their
respective affiliates, by any stockholder of the Company who is not an affiliate
of such Investor or any governmental or regulatory agency, with respect to any
of the transactions contemplated by this Agreement (unless such action is based
upon a material breach of such Investor’s representations, warranties or
covenants in this Agreement or any material violations by the Investor of state
or federal securities laws or any conduct by such Investor which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Investor Party in respect of which indemnity may be
sought pursuant to this Agreement, such Investor Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Investor
Party. Any Investor Party shall have the right to engage separate counsel in any
such action and

 

6



--------------------------------------------------------------------------------

participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Investor Party except to the extent that (i) the
engagement thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party, in which case the Company shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel. The Company will not be
liable to any Investor Party under this Agreement (i) for any settlement by a
Investor Party effected without the Company’s prior written consent, which shall
not be unreasonably withheld or delayed or (ii) to the extent, but only to the
extent, that a loss, claim, damage or liability is attributable to any Investor
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Investor Party in this Agreement. To the extent that an
Investor Party wishes to seek indemnification under this Section 4.11, such
Investor Party must provide the Company with written notice asserting a claim
under this Section 4.11, with such notice to be provided within one year from
the Closing. If an Investor Party fails to provide such written notice within
this one year period, the Investor Party shall no longer be entitled to
indemnification by the Company hereunder.

4.12 Expenses. Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement; provided, however, that the Company shall pay the
Investors’ reasonable legal fees and expenses incurred in connection with the
transactions contemplated by this Agreement (including any post-Closing
expenses) up to an aggregate amount of $25,000. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of the Securities to the Investors.

4.13 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Agreement or any amendments hereto.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

 

SYNDAX PHARMACEUTICALS, INC. By:   /s/ Luke J. Albrecht Name:   Luke J. Albrecht
Title:   General Counsel and Corporate Secretary Address:   35 Gatehouse Drive,
Building D, Floor 3   Waltham, Massachusetts

 

[Company Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

Name of Investor: Biotechnology Value Fund, L.P.

Signature of Authorized Signatory of Investor: /s/
Mark Lampert                            

Name of Authorized Signatory: Mark Lampert

Title of Authorized Signatory: Chief Executive Officer BVF I GP LLC, itself
General Partner of Biotechnology Value Fund, L.P.

Email Address of Authorized Signatory: [                 ]

Address for Notice of Investor: 44 Montgomery Street, 40th Floor, San Francisco,
CA 94104

Telephone: [                ]

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

Address for delivery of Shares via electronic book entry for Investor (if not
same as address for notice): [                     ]

Number of Shares to Be Purchased: 276,095

Number of Pre-Funded Warrants:    366,458

Total Purchase Price: $5,140,387.35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

Name of Investor: Biotechnology Value Fund II, L.P.

Signature of Authorized Signatory of Investor: /s/ Mark
Lampert                        

Name of Authorized Signatory: Mark Lampert

Title of Authorized Signatory: Chief Executive Officer BVF II GP LLC, itself
General Partner of Biotechnology Value Fund II, L.P.

Email Address of Authorized Signatory: [                 ]

Address for Notice of Investor: 44 Montgomery Street, 40th Floor, San Francisco,
CA 94104

Telephone: [                ]

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

[                     ]

Number of Shares to Be Purchased: 40,942

Number of Pre-Funded Warrants:    209,615

Total Purchase Price: $2,004,435.04



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

Name of Investor: Biotechnology Value Trading Fund OS, L.P.

Signature of Authorized Signatory of Investor: /s/ Mark
Lampert                        

Name of Authorized Signatory: Mark Lampert

Title of Authorized Signatory: President of BVF, Inc., General Partner of BVF
Partners L.P., itself sole member of BVF Partners OS, Ltd., itself GP of
Biotechnology Value Trading Fund OS, L.P.

Email Address of Authorized Signatory: [                 ]

Address for Notice of Investor: 44 Montgomery Street 40th Floor, San Francisco,
CA 94104

Telephone: [                ]

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

[                     ]

Number of Shares to Be Purchased: 57,963

Number of Pre-Funded Warrants:    36,427

Total Purchase Price: $755,116.36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

Name of Investor: MSI BVF SPV, L.L.C.

Signature of Authorized Signatory of Investor: /s/ Mark
Lampert                        

Name of Authorized Signatory: Mark Lampert

Title of Authorized Signatory: President of BVF, Inc., itself GP of BVF Partners
L.P., itself attorney-in-fact for MSI BVF SPV, L.L.C.

Email Address of Authorized Signatory: [             ]

Address for Notice of Investor: 44 Montgomery Street, 40th Floor, San Francisco,
CA 94104

Telephone: [                    ]

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

Address for delivery of Shares via electronic book entry for Investor (if not
same as address for notice): [                     ]

Number of Shares to Be Purchased:

Number of Pre-Funded Warrants:

Total Purchase Price:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

Name of Investor: Access Industries Holdings LLC

Signature of Authorized Signatory of Investor: /s/ Avi
Naider                        

Name of Authorized Signatory: Avi Naider

Title of Authorized Signatory: President of AI LSI Management, LLC, Manager of
Investor

Email Address of Authorized Signatory: [                 ]

Address for Notice of Investor: c/o Access Industries, Inc., 40 West 57th
Street, 28th Floor, New York, New York 10019

Telephone: [                ]

With a copy to:

Access Industries, Inc.

40 West 57th Street, 28th Floor

New York, New York 10019

Attention: Legal Department; Langhorne Perrow

Email: [                     ]

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

Address for delivery of Shares via electronic book entry for Investor (if not
same as address for notice):

Number of Shares to Be Purchased: 1,000,000

Number of Pre-Funded Warrants: 2500,000

Total Purchase Price: $9,999,975.00



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

Name of Investor: Aisling Capital V, LP

Signature of Authorized Signatory of Investor: /s/ Robert
Wenzel                        

Name of Authorized Signatory: Robert Wenzel

Title of Authorized Signatory: CFO

Email Address of Authorized Signatory: [                 ]

Address for Notice of Investor: 888 7th Avenue, 12th floor, NY, NY 10106

Telephone: [                ]

With a copy to (which shall not constitute notice):

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173

Attn: Todd Finger

Address for delivery of Shares via electronic book entry for Investor (if not
same as address for notice):

[                ]

Number of Shares to Be Purchased: 875,000

Number of Pre-Funded Warrants: -

Total Purchase Price: $7,000,000.00

[Investor Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

Name of Investor: Boxer Capital, LLC

Signature of Authorized Signatory of Investor: /s/ Aaron
Davis                        

Name of Authorized Signatory: Aaron Davis

Title of Authorized Signatory: Chief Executive Officer

Email Address of Authorized Signatory: [                  ]

Address for Notice of Investor: 11682 El Camino Real, Suite 320, San Diego, CA
92130

Telephone: [                ]

Address for delivery of Shares via electronic book entry for Investor (if not
same as address for notice):

Number of Shares to Be Purchased: 475,782

Number of Pre-Funded Warrants: 475,787

Total Purchase Price: $7,612,504.43

[Investor Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

Name of Investor: 683 CAPITAL PARTNERS, LP

Signature of Authorized Signatory of Investor: /s/ Ari
Zweiman                        

Name of Authorized Signatory: Ari Zweiman

Title of Authorized Signatory: Portfolio Manager

Email Address of Authorized Signatory: [                 ]

Address for Notice of Investor: 3 Columbus Circle, Suite 2205, New York, NY
10019

Telephone: [                ]

Address for delivery of Shares via electronic book entry for Investor (if not
same as address for notice):

Number of Shares to Be Purchased: 250,000

Number of Pre-Funded Warrants:

Total Purchase Price: 2,000,000.00

[Investor Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

Name of Investor: MVA Investors, LLC

Signature of Authorized Signatory of Investor: /s/ Aaron
Davis                        

Name of Authorized Signatory: Aaron Davis

Title of Authorized Signatory: Chief Executive Officer

Email Address of Authorized Signatory: [                 ]

Address for Notice of Investor:    11682 El Camino Real, Suite 320, San Diego,
CA 92130

Telephone: [            ]

Address for delivery of Shares via electronic book entry for Investor (if not
same as address for notice):

Number of Shares to Be Purchased: 48,437

Number of Pre-Funded Warrants:

Total Purchase Price: $387,496.00

[Investor Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

Name of Investor: Briggs W. Morrison, M.D.

Signature of Authorized Signatory of Investor: /s/ Briggs
Morrison                        

Name of Authorized Signatory: Briggs Morrison

Title of Authorized Signatory:

Email Address of Authorized Signatory: [              ]

Address for Notice of Investor: [                ]

Telephone: [                    ]

Address for delivery of Shares via electronic book entry for Investor (if not
same as address for notice):

Number of Shares to Be Purchased: 12,500

Number of Pre-Funded Warrants:

Total Purchase Price: $100,000

[Investor Signature Page to Purchase Agreement]